Citation Nr: 1722209	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for compensable dental disability due to service trauma.  

2.  Entitlement to service connection for a noncompensable dental condition due to trauma for the purpose of obtaining VA outpatient treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1968. 

This case was previously before the Board of Veterans' Appeals (Board) in September 2013 and April 2016.  Each time, it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont confirmed and continued its denial.  Thereafter, the case was returned to the Board for further appellate action.

In September 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this document.  


FINDINGS OF FACT

1.  In service, the Veteran sustained the loss of tooth number eight due to an injury in basic training.  

2.  In service, the Veteran underwent dental surgery which resulted in a piece of a dental instrument being retained in the area of tooth number 15.  

3.  The preponderance of the evidence is against a finding that the loss of tooth number 8 or the retained foreign object in the area of tooth number 15 has resulted in chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; a loss of, non-union of, or malunion of the mandible; limited motion of the temporomandibular articulation; a loss of whole or part of the ramus; a loss of the condyloid process; a loss of the coronoid process; any loss of the hard palate; a loss of teeth due to a loss of substance of the body of the maxilla or mandible without loss of continuity, where the lost masticatory surface cannot be restored by a suitable prosthesis; or any loss of, non-union of, or malunion of the maxilla.  

4.  The preponderance of the evidence shows that the Veteran may be authorized any treatment indicated as reasonably necessary for the correction of his non-compensable dental condition due to inservice dental trauma for the purpose of obtaining VA outpatient dental treatment.

5.  The preponderance of the evidence is against a finding that the Veteran sustained a chronic, identifiable dental disability in or as a result of service beyond the loss of tooth number 8 or the retention of a broken piece of dental equipment in the area of tooth number 15.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for service connection for compensable dental disability due to service trauma.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.381, 17.161 (2016).  

2.  The criteria have been met for service connection for a noncompensable dental condition due to inservice dental trauma for the purpose of obtaining VA outpatient dental treatment for the correction that condition.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107b (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has met its duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In June 2008 and October 2013, the VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  The VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and, therefore, the Board will proceed to the merits of the appeal.  

During his September 2011 video conference with the undersigned Veterans Law Judge, the Veteran testified that prior to service, he received private dental treatment during which it was determined that he had several carious teeth.  He contended that his dentist told him to have the majority of those teeth repaired in service.  He stated that during inservice dental treatment, however, the carious teeth were extracted unnecessarily.  He noted that during one extraction, a piece of a metal dental tooth broke off and has been retained in his mouth since service.  He stated that it has caused pain and other dental problems and that service connection is, therefore, warranted.  To the extent indicated, the Board agrees.  

The Veteran is competent to report his symptoms and what he experienced prior to, during, and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his dental disability.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a compensable dental disability uncorroborated by inservice evidence, it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2016). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2016).  

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section. 

Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a) (2016).  

Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c) (2016).  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

In this case, the Veteran's service treatment records are missing.  The VA has searched for those records and formally found that they are unavailable.  Under such circumstances, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with that duty in mind.  However, the cited case law does not lower the legal standard for proving a claim of service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Private outpatient records reflect the Veteran's dental treatment since June 1985.  In diagrams of the Veteran's teeth, dated in June 1985 and September 1995, it was noted that the Veteran had had a number of teeth extracted - numbers 1, 3, 8, 14, 16, 17, 19, 29, 30, and 32.  In 2002, the Veteran reported that he had had dental treatment in 1964.  It was noted that during that surgery a dental instrument had broken in the area of tooth number 15.  X-rays have confirmed the presence of a retained foreign object in that area.  

In April 2010 and November 2013, G. B. M., D.D.S. noted that the Veteran had had a number of posterior teeth removed - 1, 3, 14, 16, 18, 19, 20, 29, and 31 and that they affected his mastication.  Dr. M. noted that a dental tool had broken during an extraction in service and that a tool fragment remained near the left maxillary sinus.  Dr. M. noted that those extractions had occurred prior to his treatment of the Veteran, but that the Veteran had informed him that they had occurred during service.  Dr. M. reported that the removal of those teeth had resulted in some loss of bone material with tipping to the teeth on either side of the spaces into the area of the missing teeth.  Dr. M. further reported that the missing teeth had resulted in some loss of masticatory ability, malocclusion, drifting of the remaining teeth, and need for prosthetic work.  He stated that most likely, it would not have been needed had the teeth been restored rather than extracted.  

In April 2010, D. H., M.D., the Veteran's family physician, concurred with Dr. M.'s opinion regarding loss of teeth and subsequent adverse effects on mastication.  Dr. H. stated that it was possible that the foreign body mentioned by Dr. M. could cause pain.  

A January 2011 statement from E. M. C., a friend of the Veteran, shows that shortly before the Veteran's entry in service, she took the Veteran to her dentist who informed the Veteran that he had several cavities.  The dentist filled one of the cavities and recommended that the Veteran have the others filled in service.  The dentist had reportedly stated that the Veteran's teeth were in fairly good condition.  

In November 2013, J. J. S., the Veteran's Division Officer in service, recalled that in 1965, the Veteran went to the dentist to have several teeth filled but that they were extracted instead.  Mr. S. remembered the Veteran telling him that a piece of a dental instrument had broken off during that surgery.  Mr. S. noted that the Veteran had been unable to work for a number of days due to the fact that the broken piece rested near the Veteran's sinus canal and that that his sinus cavity had been exposed and required packing.  Mr. S. also noted that the Veteran had experienced headaches and sinus problems.  

In February 2014, the Veteran had a VA examination to determine the nature and etiology of any dental disorder found to be present.  It was noted that the Veteran had foreign body in the left maxillary sinus.  No other chronic, identifiable dental disorder diagnosed.  The Veteran stated that in 1965 while on active duty he had several teeth removed at that time a dental instrument was broken and a piece lost into left maxillary sinus.  The VA dentist noted that in the absence of the service dental records, it was impossible to determine why the teeth were removed.  The examiner did not find applicable abnormalities in the following areas:  1) the mandible including anatomical loss or bony injury; 2) the maxilla, including anatomical loss or bony injury; 3) the teeth including anatomical loss or bony injury leading to loss of any teeth; 4) the mouth, lips, or tongue, or any disfiguring scars (anatomical loss or injury); 5) osteomyelitis/osteoradionecrosis/bisphosphonate-related osteonecrosis of the jaw; or 6) tumors or neoplasms.  

In June 2016, the Veteran was examined by a different VA dentist.  The diagnoses were a loss of teeth due to service-related trauma and a foreign body, possibly in the left maxillary sinus.  

The Veteran stated that prior to service, he had had cavities which were to be filled in service.  He also stated that during basic training, he had fractured a tooth (number 8 per the Veteran) when he was hit in the mouth by a rifle butt during close order drill.  He reported that the tooth had been repaired but had later developed an abscess and had to be extracted.  The Veteran also reported that in 1965, he was scheduled to have additional teeth filled but that they were extracted instead.  He noted that during treatment, a dental instrument had broken and had been left in his in his jawbone and that it was still present.  Additional teeth were reportedly extracted later in service.  

The VA examiner stated that he had no reason to believe that the events did not happen.  Patient states: "I had to go to permanent teeth implants for three of my lower teeth because of issues of not being able to wear partial bridges due to a medical condition of saliva glands being plugged by areas where bridges would sit in my mouth.  I paid for these partials and ultimately permanent teeth implants out of my own pocket at my own expense.  Also, where teeth were extracted my other teeth have drifted drastically."

On examination, the Veteran was missing teeth 1, 3, 8, 14, and 16, 17, 19, 29, 30 and 32.  The examiner stated that number 8 was the only tooth that could be established as lost due to trauma.  Teeth 29 and 30 had been replaced by implants.  The retained foreign object was confirmed by imaging studies in the area of tooth number 15, but its exact location was unclear.  

The examiner confirmed the VA examiner's findings in February 2014, i.e., that the examiner did not find applicable abnormalities in the following areas:  1) the mandible including anatomical loss or bony injury; 2) the maxilla, including anatomical loss or bony injury.  It was noted that the masticatory surfaces could be restored by a suitable prosthesis.  

Following the examination, the examiner opined that tooth number 8 was lost due to a close quarters drill from a rifle butt to the face, but had been adequately replaced by a fixed bridge from tooth #7 to tooth #9.  The examiner stated that he was not convinced that the retained foreign object was disabling and questioned whether the object is actually in the sinus. The VA examiner noted that the Veteran had complained of sinusitis and headaches to his primary care physician, Dr. H.  

The examiner opined that based on my review of the current findings and Dr. H.'s letter, the symptoms were not likely related to the foreign body in the maxilla.

With respect to Dr. M.'s statement, the VA examiner noted that it was difficult to say why the extracted teeth had not been replaced in the military.  As to the foreign body, he stated that if it was asymptomatic, he would recommend against its removal.  He noted that removal could create more problems, such as additional tooth loss and/or a sinus communication.  

A review of the foregoing evidence shows that inservice it is likely that the Veteran underwent dental work which resulted in a piece of broken dental instrument being left in the area of his sinus.  The 2002 report of that incident was made for the purpose receiving proper dental care and occurred approximately 6 years prior to the Veteran's claim for service connection for dental disability.  Along with the statement from J. J. S., it tends to corroborate the Veteran's claim that the retained foreign body near tooth number 15 was the result of dental treatment in service.  

In addition, the report of the most recent VA examination shows that the Veteran sustained an injury during basic training.  He was struck in the mouth by a rifle butt during close order drill.  Not only is the Veteran competent to report such an incident, it is not inconsistent with the circumstances associated with basic training.  The most recent VA examiner stated that he had no reason to disbelieve the Veteran and opined that it led to the loss of tooth number 8.  
Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The extraction of a tooth, after being hit in the mouth by a rifle butt constitutes such trauma.  While the term dental trauma does not include the intended results of proper medical treatment provided by the military, an unintended result of medical treatment due to military negligence or malpractice may be considered "service trauma" pursuant to 38 U.S.C.A. § 1712 (a)(1)(C) (West 2014); Nielson.  Leaving residual pieces of broken dental tools in a patient's mouth is not an intended result of dental treatment.  Accordingly, the retained foreign body in the area of tooth number 15 constitutes dental trauma.  At the very least, there is an approximate balance of evidence both for and against those claims; and, therefore, all reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  To that extent, the appeal is allowed.  The question, then, is whether the dental trauma is compensable.  

Whether the residuals of dental trauma are compensable is determined by comparing the manifestations of that trauma with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 C.F.R. 4.150, Diagnostic Codes 9900 - 9916 (2016).  Those diagnostic codes require that the residuals of the Veteran's retained foreign object in the area of tooth number 15 include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; a loss of, non-union of, or malunion of the mandible; limited motion of the temporomandibular articulation; a loss of whole or part of the ramus; a loss of the condyloid process; a loss of the coronoid process; any loss of the hard palate; a loss of teeth due to a loss of substance of the body of the maxilla or mandible without loss of continuity, where the lost masticatory surface cannot be restored by a suitable prosthesis; or any loss of, non-union of, or malunion of the maxilla.  

While evidence such as that from the Veteran's private dentist, Dr. M. reports that the Veteran has malocclusion, drifting of the remaining teeth, a need for prosthetic work, and some difficulty with mastication, none of the disorders noted in 38 C.F.R. § 4.150 have been shown to be associated with the loss of tooth number 8 or with the retained foreign object in the area of tooth number 15.  Thus, they are not compensable by VA regulations.  However, the Veteran is authorized any treatment indicated as reasonably necessary for the correction of those service-connected noncompensable conditions.  38 C.F.R. § 17.161(c) (2016).  To those extents, the appeal is granted.  

The Veteran also seeks service connection for multiple extractions of other teeth in service, including teeth number 1, 3, 14, 16, 18, 19, 20, 29, and 31.  The service medical and dental records are unavailable to show which, if any, of those teeth were extracted during service or the reasons for such extraction.  Therefore, the Board looks to alternative types of evidence.  

While the Veteran's friend, E. M. C. recounted the dentist's preservice statement that the Veteran's teeth looked pretty good, it was noted that some dental work remained to be done.  J. J. S., the Veteran's Division Officer in service, stated that the Veteran had had teeth extracted, and Dr. M. the Veteran's current dentist suggests that malocclusion, drifting of the remaining teeth, and need for prosthetic work that most likely would not have been needed if these teeth had been restored rather than extracted.  However, there is no evidence as to what, if anything, the dentists found in service, the types of treatment that were medically warranted, or whether there was any residual disability at the time of the Veteran's separation from service.  It is reasonable to expect that if the Veteran was having chronic dental problems at the time of his separation from service, he would have sought treatment shortly after service.  However, the evidence does not show any treatment for a dental disability until June 1985, many years after the Veteran's release from active duty.  

The VA did request evidence showing inservice treatment or continuing symptomatology after service, such as statements from military medical personnel; medical evidence reflecting his treatment shortly after service; reports of post-service employment examinations; letters written during service; photographs taken during service; pharmacy prescription records; and reports of insurance examinations.  However, the Veteran has not provided such evidence.  The absence of any medical records of a diagnosis or treatment of a dental disability for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, Dr. M.'s opinion suggesting service incurrence is based on a history reported by the Veteran rather than a review of the record.  A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The VA examiners opinions are based not only on their examination of the Veteran but on a review of the Veteran's entire claims file.  As such, the basis for their opinions is more full and complete than those offered by Dr. M.  Accordingly, the Board finds the opinions of the VA examiners to have greater probative value than those of Dr. M.  

In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran sustained dental disability in service beyond that that resulting in the extraction of tooth number 8 or in the retention of a broken piece of dental equipment in the Veteran's jaw.  Accordingly, the Veteran does not meet the criteria for service connection, and to that extent, the appeal is denied.  


ORDER

Service connection for a compensable dental disability due to service trauma is denied.  

Service connection for a noncompensable dental condition due to dental trauma for the purpose of obtaining VA outpatient dental treatment is granted.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


